Ray, Judge.
Spencer Prigmore was arrested on charges of vehicular homicide (OCGA § 40-6-393), reckless driving (OCGA § 40-6-390), leaving the scene of an accident (OCGA § 40-6-270), and driving under the influence of drugs (OCGA § 40-6-391).1 We granted Prigmore’s application for interlocutory appeal to consider whether the trial court erred in denying his motion for pre-trial bond. For the reasons that follow, we affirm.
In determining whether the trial court erred in denying bond, we apply a “flagrant abuse” standard. (Citation omitted.) Hardy v. State, 192 Ga. App. 860, 860 (2) (386 SE2d 731) (1989). In other words, the trial court’s discretion will not be disturbed “unless it was manifestly or flagrantly abused.” (Citation omitted.) Id.
*369The transcript from the bond hearing shows the following facts. Prigmore was driving his vehicle along Lawrenceville Highway at about 6:45 p.m. when he crossed a lane of traffic and left the roadway, traveled for some distance on the sidewalk, and struck and killed a woman and her six-year-old daughter. After striking the pedestrians, Prigmore returned to the roadway and continued driving for approximately a quarter-mile before turning into a parking lot and parking his vehicle in the drive-thru of a business.2 Witnesses to the accident had followed Prigmore and informed police of his location. When the police approached Prigmore in his vehicle, he appeared very upset, and he stated “[0]h, my God, just tell me, did I kill them[?]” After Prigmore was taken into custody for further investigation, police officers described Prigmore as being so intoxicated that they could not get any statement from him. Prigmore was read the implied consent law, but he refused to submit to a state-administered test. Consequently, the police sought and obtained a search warrant for a blood draw.3 While being held in jail on these charges, Prigmore was placed on suicide watch due to his despondency over the incident.
Although Prigmore did not testify at the bond hearing, he presented witnesses to testify regarding his ties to the community. In response, the State elicited testimony that Prigmore had multiple convictions for driving under the influence. The State then proffered evidence that Prigmore has three previous DUI convictions, the most recent in 1999. In addition, he entered a plea as a first offender to a charge of possession of a controlled substance in 1998, followed by a battery conviction in 2006, a charge of furnishing alcohol to a minor in 2009, and a shoplifting conviction in 2012. The State also argued that Prigmore may flee if released, pointing to evidence that he left the scene after running over the pedestrians and that he stopped when his vehicle became inoperable a quarter-mile down the road.
Under Georgia law, a trial court may release a defendant on bail if it finds that the defendant:
(1) [p]oses no significant risk of fleeing from the jurisdiction of the court or failing to appear in court when required; (2) [pjoses no significant threat or danger to any person, to the community, or to any property in the community; (3) [p]oses no significant risk of committing any felony pending trial; *370and (4) [p]oses no significant risk of intimidating witnesses or otherwise obstructing the administration of justice.
OCGA § 17-6-1 (e).
In announcing its ruling at the conclusion of the bond hearing, the trial court expressed concern about Prigmore’s well-being and that Prigmore may pose a danger to himself and to the community if released. The trial court also acknowledged that there was evidence that officers believed that Prigmore may have been under the influence at the time of the accident, and it expressed concern about Prigmore’s history with alcohol and driving under the influence. The trial court further stated that it was concerned about the possibility that Prigmore may flee. In its written order, the trial court stated that Prigmore “poses a significant risk of committing further felonies pending trial of this matter and poses a significant risk to persons in the community, including himself.”
Given the facts presented to the trial court, we cannot say that it flagrantly abused its discretion in reaching its conclusions. “Whether we agree with [the trial court’s] findings and conclusions is not controlling.” (Citations omitted.) Hardy, supra at 861 (2). As there is some evidence to support at least part of the underlying basis for the trial court’s conclusions, the trial court did not err in denying bond. Id.

Judgment affirmed.


Andrews, P. J., concurs. McFadden, J., concurs specially.


 At a magistrate court preliminary hearing, the DUI warrant was dismissed for insufficient evidence because the results of the blood test were still pending.


 There was some evidence that the vehicle, at this point, was no longer operable.


 The results of the blood test were not yet available at the time of the bond hearing. However, the State indicated at the hearing that it would pursue the DUI charge if the eventual results of the blood test indicated that Prigmore was intoxicated at the time of the accident.